Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,799,992 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.Authorization for this examiner’s amendment was given in an interview with Dane Schad on 6/8/2022.
Claims have been amended and cancelled as follows: Claim 12, line 8, “a sleeve” is amended to --a hollow sleeve--.Claim 12, line 8, “the sleeve” is amended to --the hollow sleeve--.Claim 12, line 9, “the sleeve” is amended to --the hollow sleeve--.Claim 12, line 13, “the sleeve” is amended to --the hollow sleeve--.

Reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to the first embodiment shown in Figs. 1-13 and is allowed for disclosing “a first seal contacting the sleeve near the first end of the sleeve; a second seal contacting the sleeve near the second end of the sleeve; a distance between the first seal and the second seal being equal or greater than the longitudinal length of the collet”. These limitations with other claimed limitations of claim 1 in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.
The closest prior art to the claimed invention of claim 1 are Pascal (WO03035323) and Karras et al. (US Publication No. 2010/0052233).Pascal teaches a clamping mechanism with a radially flexible sleeve 37, a collet 35 and a translatable component 4, 33. In device of Pascal the first seal 21 and the second seal 20 are contacting the sleeve 37, but distance between the first and the second seal is smaller than the length of the collet and not equal or greater.Device of Karras et al. comprises translatable component 12, sleeve 64, radially deformable collet 14, first seal 72 and second seal 102 with distance between the seals being greater than longitudinal length of the collet; but sleeve 64 of Karras et al. is not configured to be radially actuated.
Claims 2-11 are allowed due to dependency on allowed claim 1.
Claim 12 is directed to the first embodiment shown in Figs. 1-13 and is allowed for disclosing “a preload ring positioned near and spaced from the second open end of the collet, the preload ring further being positioned between the hollow sleeve and the translatable component; and a preload O-ring positioned between the preload ring and the collet. The preload ring having a contoured portion contacting the preload O-ring so that the preload O-ring is biased away from the translatable component”. These limitations with other claimed limitations of claim 12 in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.
The closest prior art to the claimed invention of claim 12 is Pascal.
Pascal teaches a clamping mechanism with a hollow radially flexible sleeve 37, a collet 35 and a translatable component 4, 33. But in device of Pascal there is no seal or preload ring between the hollow sleeve and the translatable component.
Claims 13-16 are allowed due to dependency on allowed claim 12.
Claim 17 is directed to the first embodiment shown in Figs. 1-13 and is allowed for disclosing “the first end of the sleeve encircling the first seal, the second seal encircling the second end of the sleeve”. These limitations with other claimed limitations of claim 17 in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.
The closest prior art to the claimed invention of claim 17 is Pascal.
Pascal teaches a clamping mechanism with a radially flexible sleeve 37, a collet 35 and a translatable component 4, 33; but in device of Pascal both seals 20, 21 are encircling the sleeve and therefore does not teach the first end of the sleeve encircling the first seal, the second seal encircling the second end of the sleeve.
Claims 18-20 are allowed due to dependency on allowed claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723